     Case 3:15-cr-00499-BEN Document 174 Filed 05/06/21 PageID.1725 Page 1 of 1



 1
 2
 3                           UNITED STATES DISTRICT COURT
 4                         SOUTHERN DISTRICT OF CALIFORNIA
 5
 6   UNITED STATES OF AMERICA,                           Case No.: 3:15-cr-0499-BEN
 7                                      Plaintiff,
                                                         ORDER DENYING MOTION FOR
 8   v.                                                  COMPASSIONATE RELEASE
 9   SERGEYI BAZAR,
                                                         [ECF No. 169]
10                                   Defendant.
11         Movant Sergeyi Bazar has filed a Motion for Compassionate Release pursuant to 18
12   U.S.C. § 3582(c)(1)(A) (“Section 3582(c)(1)(A)”). ECF No. 169. The United States
13   opposed. ECF No. 172.
14         At this time, the Court recognizes there is no applicable policy statement governing
15   compassionate release motions filed by defendants under the recent amendments to
16   Section 3582(c)(1)(A). The Court also recognizes that a district court’s discretion may be
17   informed by U.S.S.G. § 1B1.13, but that it is not binding, and a district court may
18   consider any extraordinary and compelling reason for release that a defendant might
19   raise. United States v. Aruda, __ F.3d __, 2021 WL 1307884 *4 (9th Cir. 2021).
20         In Movant’s case, the reasons offered are not extraordinary and compelling. He is
21   also currently serving a 204-month sentence for sex trafficking by fraud in violation of 18
22   U.S.C. § 1591(a) and inducement to travel in interstate commerce for prostitution in
23   violation of 18 U.S.C. § 2422(a). The Court finds Movant would pose a significant
24   danger to the community if released. The motion is therefore DENIED.
25         IT IS SO ORDERED.
26 Date: May 6, 2021                                 __________________________________
27                                                   HON. ROGER T. BENITEZ
                                                     United States District Judge
28
                                                     1
                                                                                  3:15-cr-0499-BEN
